DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Hua (Reg. No. 69,247) on August 18, 2022.
The application has been amended as follows: 
In Claims:
Claim 1 (Currently Amended): A method for initiation and routing of an emergency session in a packet switched communication system, wherein a public safety answering point is able to be accessed by the packet switched communication system, wherein the emergency session comprises a voice call or a video call, and wherein the method comprises: 
determining or defining, by a mobile communication device in or connected to the packet switched communication system, personal language preference information and/or personal medical condition information of a user of the mobile communication device; 
initiating, by the mobile communication device, the emergency session, wherein initiating the emergency session comprises the mobile communication device transmitting an emergency message, via a packet switched connection of the mobile communication device, to the packet switched communication system, and wherein the personal language preference information and/or the personal medical condition information is part of the emergency message; 
evaluating, by a network entity of the packet switched communication system, the personal language preference information and/or the personal medical condition information of the emergency message;
selecting, by the network entity of the packet switched communication system, a respective public safety answering point or an instance of a respective public safety answering point in accordance with the evaluated personal language preference information and/or the evaluated personal medical condition information; and 
sending, by the network entity of the packet switched communication system, the emergency message to the selected public answering point or the selected instance to establish the emergency session,Page 2 of 16 
Filed July 21, 2022Attorney Docket No. 817923wherein the personal language preference information comprises at least one out of the following: 
an indication of a preferred language to be used by the public safety answering point during the voice call or the video call, or 
an indication of a prioritized list of preferred languages to be used by the public safety answering point during the voice call or the video call; 
wherein the personal medical condition information comprises at least one out of the following: 
an indication of a preferred additional contact person or contact instance to be used or contacted by the public safety answering point, 
an indication of a prioritized list of preferred additional contact persons or contact instances to be used by the public safety answering point, or 
an indication of reference information to a medical or personal record of the user of the mobile communication device.

Claim 15 (Currently Amended): One or more non-transitory computer-readable mediums having processor-executable instructions stored thereon for initiation and routing of an emergency session in a packet switched communication system, wherein a public safety answering point is able to be accessed by the packet switched communication system, wherein the emergency session comprises a voice call or a video call, and wherein the processor-executable instructions, when executed, facilitate:
determining or defining, by a mobile communication device in or connected to the packet switched communication system, personal language preference information and/or personal medical condition information of a user of the mobile communication device; and 
initiating, by the mobile communication device, the emergency session, wherein initiating the emergency session comprises the mobile communication device transmitting an emergency message, via a packet switched connection of the mobile communication device, to the packet switched communication system, and wherein the personal language preference information and/or the personal medical condition information is part of the emergency message; 
evaluating, by a network entity of the packet switched communication system, the personal language preference information and/or the personal medical condition information of the emergency message; 
selecting, by the network entity of the packet switched communication system, a respective public safety answering point or an instance of a respective public safety answering point in accordance with the evaluated personal language preference information and/or the evaluated personal medical condition information; and 
sending, by the network entity of the packet switched communication system, the emergency message to the selected public answering point or the selected instance to establish the emergency session; 
wherein the personal language preference information comprises at least one out of the following: Page 7 of 16
an indication of a preferred language to be used by the public safety answering point during the voice call or the video call, or 
an indication of a prioritized list of preferred languages to be used by the public safety answering point during the voice call or the video call; 
wherein the personal medical condition information comprises at least one out of the following: 
an indication of a preferred additional contact person or contact instance to be used or contacted by the public safety answering point, 
an indication of a prioritized list of preferred additional contact persons or contact instances to be used by the public safety answering point, or 
an indication of reference information to a medical or personal record of the user of the mobile communication device.  
(END OF AMENDMENT)

Allowable Subject Matter
4.	Claims 1-4, 6-9, and 15-26 are allowed, and they have been renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: The Examiner performed an update search; however, none of the prior arts found, taken either alone or in combination, expressly teaches or suggests claimed invention.  Therefore, the Examiner allows these claims at least for this reason, and also for the same reasons discussed in Remarks dated July 21, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644